Citation Nr: 0932102	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for hypertension.  

4. Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
exhibited by defective vision.  

5. Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disability.  

6. Whether new and material evidence has been received to 
reopen a claim of service connection for a heart disorder, 
claimed as heart murmur.  

7. Entitlement to an initial compensable disability rating 
for hemorrhoids, status post-surgery.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1960 
to October 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied claims for 
service connection for bilateral hearing loss, tinnitus, and 
hypertension.  The RO found new and material evidence had not 
been received for a disability exhibited by defective vision; 
a bilateral foot disability; and a heart disorder, claimed as 
a heart murmur.  The RO granted service connection for 
hemorrhoids and assigned a noncompensable disability 
evaluation.  

The Veteran testified at a Board hearing before the 
undersigned in April 2007.  A transcript of the hearing has 
been associated with the file.  

These claims were remanded in September 2007 for further 
development.  At the April 2007 Board hearing, the Veteran 
referenced Department of Transportation (DOT) physicals that 
were required for his job.  (Transcript, p 7.)  In the 
September 2007 Board remand, the AOJ was instructed to obtain 
copies of these DOT physical examinations and document 
whether they were unavailable.  The AOJ sent the Veteran an 
October 2008 letter asking him to return an authorization and 
consent form.  In November 2007, November 2008, and in May 
2009 the Veteran wrote that he had contacted his former 
employer and was told the physicals were destroyed.  In 
November 2008, he signed an authorization and consent form 
for the AOJ to request records from his former employer.  In 
April 2009, the AOJ sent a letter requesting the DOT 
physicals.  No response was received and the April 2009 
letter was not returned as undeliverable.  The Board will 
proceed to adjudicate the Veteran's claim.  

The issues of service connection for hypertension, heart 
disorder, and a bilateral foot disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1. A clear preponderance of the evidence shows that hearing 
loss was not present in service and is not otherwise related 
to active service.  

2. A clear preponderance of the evidence shows that tinnitus 
was not present in service and is not otherwise related to 
active service.  

3. A March 1981 RO decision denied service connection for 
disability exhibited by defective vision, the Veteran did not 
file a notice of disagreement and the decision became final.  

4. Evidence received since the March 1981 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for disability exhibited by defective 
vision and does not raise a reasonable possibility of 
substantiating the claim.  

5. A March 1981 RO decision denied service connection for a 
bilateral foot disability, the Veteran did not file a notice 
of disagreement and the decision became final.  

6. Evidence received since the March 1981 rating decision 
denying service connection for a bilateral foot disability 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.  

7. A March 1981 RO decision denied service connection for a 
heart disorder, claimed as a heart murmur, the Veteran did 
not file a notice of disagreement and the decision became 
final.  

8. Evidence received since the March 1981 rating decision 
denying service connection for a heart disorder raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.  

9. The Veteran's hemorrhoids are considered mild or moderate 
in nature.  There is no showing of large or thrombotic 
hemorrhoids which are irreducible, with excessive redundant 
tissue, and evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1. Hearing loss was not incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 3.303 
(2008).  

2. Tinnitus was not incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 3.303 
(2008).  

3. The RO's March 1981 decision that denied a service 
connection claim for defective vision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

4. New and material evidence has not been received to reopen 
a claim for service connection for a defective vision 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

5. The RO's March 1981 decision that denied a service 
connection claim for a bilateral foot disability is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

6. Evidence received since the March 1981 decision is new and 
material, and the Veteran's claim for service connection for 
a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

7. The RO's March 1981 decision that denied a service 
connection claim for a heart disorder is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

8. Evidence received since the March 1981 decision is new and 
material, and the Veteran's claim for service connection for 
a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

9. The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code (DC) 7336 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

	A. Service Connection Claims  

In December 2004 and October 2007, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claims 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
March 2006 letter informed the Veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his service connection claims.  

As explained above, the AOJ attempted to obtain clinical data 
from DOT.  In light of the Veteran's statements regarding the 
physicals and the lack of response, the Board finds that the 
duty to assist has been fulfilled and that further efforts to 
obtain the DOT physicals would be futile.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  Here, the Veteran was 
not given VA examinations pertinent to his service connection 
claims.  As explained below, the evidence does not show the 
Veteran has a current diagnosis of bilateral hearing loss for 
VA purposes.  The weight of the evidence also shows the 
Veteran's tinnitus and hypertension are not related to his 
service.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA 
has done everything reasonably possible to assist the Veteran 
with respect to his claims for service connection in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In July 2009, the Veteran stated 
he had no further information to submit.  The duties to 
notify and assist for the service connection claims have been 
met.  

	B. New and Material Evidence Claims

In the October 2007 letter, the AOJ notified the appellant of 
information and evidence necessary to substantiate his new 
and material evidence claims.  In Kent v. Nicholson, 20 Vet. 
App 1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) noted that the appellant must be apprised as 
to the requirements both as to the underlying service 
connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the appellant as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  These requirements were fulfilled in 
the October 2007 when the appellant was informed of the 
definitions of new and material evidence and informed the 
reasons that his claims were denied before: the Veteran's 
defective vision claim was denied because no chronic disease 
was noted for his eyes in service and the Veteran's heart 
condition was denied because
no chronic heart condition was shown during active duty 
service.  

As for the duty to assist for the new and material evidence 
claims, all identified and available treatment records have 
been secured.  The duties to notify and assist for the new 
and material evidence claims on appeal have been met.  

	C. Initial Increased Rating Claim

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his initial rating claim for benefits 
in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2008).  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The 
duties to notify and assist have been met.  

II. Legal Criteria and Analysis

	A. Service Connection Claim 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).  



		1. Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Service treatment records show that at a November 1960 
enlistment examination the Veteran scored 15/15 on a 
whispered voice test in both ears.  In November 1963, 
audiometric results for a medical examination revealed a 
"0" for each measurement.  As this service audiogram was 
pre-October 1967, the results are converted: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Veteran's hearing was tested again in June 1967.  
Converting these results reveals the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NA
10
LEFT
10
25
10
NA
20

Finally, at a June 1980 separation examination the Veteran's 
hearing was tested again: 






HERTZ



500
1000
2000
3000
4000
RIGHT
8
5
0
NA
10
LEFT
7
15
0
NA
5

The Veteran reported at his separation examination he didn't 
know if he had or had had any hearing loss.  

The Veteran filed his hearing loss claim in October 2004.  At 
the April 2007 Board hearing, he stated he used mostly 
shoulder firing weapons in service and did not use hearing 
protection.  (Transcript, p 4-5.)  The Veteran stated he is 
not currently being treated for hearing loss.  (Transcript, p 
6-7.)  In a November 2007 statement the Veteran asserted: "I 
first became acutely aware of these problems while stationed 
in Berlin, Germany in the early 1970 period."  He also 
claimed that his hearing has become progressively worse over 
time.  Post-service medical records submitted by the Veteran 
are negative for complaints of, treatment for, or findings of 
a bilateral hearing loss disability.  

In adjudicating claims with lay testimony, the Board must 
assess the competence and credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See, also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The claims folder contains no competent evidence of a 
diagnosis of a finding of a bilateral impaired hearing 
disability for VA compensation benefit purposes.  38 C.F.R. 
§ 3.385 (2008).  The Veteran's hearing measurements stayed 
relatively constant in service.  The Veteran is competent to 
state what he experiences or observes.  38 C.F.R. 
§ 3.159(a)(2).  As a lay person, he is not competent to 
render an opinion as to the cause or etiology of any current 
disorder because he lacks medical expertise.  See, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  As there is no 
showing of a current hearing loss, the issues of chronicity 
and continuity of symptomatology are not necessary to 
consider.  38 C.F.R. § 3.303(b).  

In summary, the Veteran did not exhibit a hearing loss in 
service or at any time following active duty.  He has claimed 
that a hearing loss was detected on physical examinations he 
had for his job in the years following active duty, but this 
is not competent evidence of a hearing loss.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
As the claims folder contains no competent evidence that the 
Veteran has impaired hearing related to service, the Board 
finds that the preponderance of the evidence in this case is 
against his claim for service connection for a bilateral 
hearing loss disability.  See, Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b) (2008).  

        2. Tinnitus

Service treatment records are negative for complaints of, 
treatment for, or findings of tinnitus.  

The Veteran filed his claim in October 2004.  At the April 
2007 Board hearing, the Veteran reported that he experienced 
ringing in his ears since after he got out of service; it 
began maybe a month or two after service, but it was hard to 
remember.  (Transcript, p 7.)  He said he has received no 
treatment for tinnitus.  (Transcript, p 8.)  In a November 
2007 letter, he stated: "I first became acutely aware of 
these problems while stationed in Berlin, Germany in the 
early 1970 period (sic)."  A letter from his wife from the 
same month relates that the Veteran has long complained of 
ringing in his ears.  

An April 2005 VA pulmonary consultation record shows the 
Veteran reported that he did not have tinnitus.  An April 
2009 VA pulmonary consultation record showed the same.  

As mentioned above, in adjudicating this claim the Board must 
assess the competency and credibility of the Veteran and his 
wife.  The Veteran is competent to testify to in-service 
acoustic trauma and post-service continuous symptoms of 
tinnitus "because ringing in the ears is capable of lay 
observation."  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  In Charles, there was a record of in-service 
symptoms of tinnitus.  Id.  There was no such report here and 
chronicity was not shown.  The Veteran has submitted 
conflicting statements about how long he has suffered from 
tinnitus, which weighs against his credibility.  He has not 
received any treatment for tinnitus, and in treatment records 
dated in 2005 and 2009, it was reported that the Veteran 
denied that he had tinnitus.  Accordingly, the weight of the 
evidence is against the claim.  

The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b).  

			B. New and Material Evidence Claims  

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

		1. Eye Disability or Defective Vision  

The Veteran has filed a claim for an eye disability.  
Refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2008).  

The RO last denied the Veteran's claim for an eye condition 
in March 1981 because there was no evidence of an eye 
disability in service and because the Veteran failed to 
report to a VA examination.  The Veteran did not file a 
notice of disagreement and the decision became final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  In the May 2005 
decision, the RO did not reopen the Veteran's claim.  

Prior to the March 1981 decision, the evidence in the claims 
file consisted of the Veteran's service treatment records.  
The Veteran's November 1960 enlistment examination states: 
"defective vision corrected by pinhole."  In a February 
1972 service treatment record, the Veteran reported having 
trouble with visual acuity at an eye examination.  He stated 
he wore glasses at one time.  He was referred for refraction.  
A December 1973 optometric care record showed a negative 
history.  The record states the Veteran denied a visual 
examination prior to re-ordering his prescription.  The rest 
of the examination appears to be within normal limits.  

One undated record shows a history which noted that the 
Veteran's physical indicated some problems but no injury was 
reported.  The Veteran was given a new prescription for 
glasses.  In January 1978, the Veteran had an eye 
consultation.  He presently had glasses and needed a check 
up.  He had no complaints.  The diagnosis was hyperopia, or 
far-sightedness.  The recommendation was treatment for 


refractive error.  At his June 1980 separation examination it 
was noted the Veteran wore corrective glasses.  He reported 
"eye trouble" at the examination.  

After the March 1981 decision, the evidence in the claims 
file consists of the Veteran's statements and VA medical 
records.  At an October 2004 VA medical appointment the 
Veteran denied recent changes in vision.  His eyes were 
within normal limits.  In April 2005, the Veteran was 
contacted regarding his eligibility for VA diabetic eye 
screening.  It was noted that the Veteran had a normal eye 
examination the year prior.  A November 2005 VA Optometry 
note stated that the Veteran was a diabetic patient.  The 
Veteran stated his eyes burn a lot and that he uses a 
computer.  The assessment was type II diabetes mellitus 
without retinopathy; dry eyes in each eye; and refractive 
error.  An August 2007 optometry note gives the same 
assessment.  

The Veteran stated in November 2007 that he has worn glasses 
since the 1970s.  At the April 2007 Board hearing the Veteran 
said needed glasses in service.  (Transcript, p 10.)  He also 
said his doctors told him that his diabetes may play a part 
in his vision problems.  (Transcript, p 11.)  

The Board finds that new and material evidence has not been 
received because the evidence shows that the Veteran does not 
have an eye disability besides refractive error.  As 
mentioned, refractive error is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  This evidence is not new 
because it was available in the Veteran's service treatment 
records.  It is also not material because it does not show an 
unestablished fact necessary to substantiate the claim of 
service connection for an eye disability.  

There is no other medical evidence in the file relating any 
current eye disability to the Veteran's service.  The 
preponderance of the evidence is against the Veteran's claim 
for service connection for an eye disability.  The 
benefit-of-the-doubt rule does not apply, and the benefit 
sought on appeal must be denied.  38 U.S.C.A. § 5107(b).  


		2. Bilateral Foot Disability  

The RO last denied the Veteran's claim for a bilateral foot 
disability in March 1981 because there was no evidence of a 
chronic bilateral foot disability in service and because the 
Veteran failed to report to a VA examination.  The Veteran 
did not file a notice of disagreement and the decision became 
final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  In the 
May 2005 decision, the RO did not reopen the Veteran's claim.  

Prior to the final decision, the Veteran's June 1980 
separation examination showed that the Veteran complained of 
foot trouble.  Athlete's foot was noted on his physical 
examination.  

After the final decision, the Veteran asserted in a November 
2007 statement that his problem is athlete's foot.  His wife 
also noted this in a statement from the same month.  She 
stated the Veteran had suffered from athlete's foot since his 
service in Korea.  At the April 2007 Board hearing, the 
Veteran stated he was diagnosed with athlete's foot in Korea 
and was given salve for it.  (Transcript, p 11-12.)  He was 
currently receiving treatment for it at a VA medical center.  

An April 2005 VA nursing note shows the Veteran requested a 
cream for his athlete's foot to be ordered through VA.  A 
December 2007 preventative and health maintenance note showed 
that at a diabetic foot examination he had fungal nails and 
dry, flaky skin.  

The Board finds that new and material evidence has been 
submitted subsequent to the March 1981 decision.  The most 
significant pieces of evidence include the April 2005 VA 
record showing the Veteran requested cream for his athlete's 
foot and the December 2007 preventative and health 
maintenance note that at a diabetic foot examination the 
Veteran had fungal nails and dry, flaky skin.  The Veteran 
and his wife's testimony are also consistent.  This new 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim because it helps to show the presence of disability.  
It raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  The evidence is considered new and 
material and the claim for service connection for a foot 
disability is reopened.  

		3. Heart Disorder (Claimed as Heart Murmur)

The RO last denied the Veteran's claim for a heart disorder, 
claimed as a heart murmur, in March 1981 because the Veteran 
failed to report to a VA examination and because there was no 
chronicity in service.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  In the May 2005 decision, the RO did 
not reopen the Veteran's claim.  

Prior to the final decision, a September 1972 medical 
examination showed that a functional systolic murmur was 
noted and not considered disabling.  At a September 1978 
consultation, the Veteran gave a history of having a heart 
murmur picked up on a physical six years ago.  After 
reviewing his history and a physical examination, the 
assessment was that there was no evidence of cardiac 
pathology and no murmur found.  At the June 1980 separation 
examination the Veteran stated he had headaches and 
dizziness.  An explanatory notation remarks that stress was 
associated with these symptoms.  

After the final decision, an October 2004 VA medical record 
shows the Veteran denied chest pain, palpitations, or lower 
extremity edema.  He had regular rhythm rate, no murmurs, no 
carotid bruits, and no jugular venous distention.  A February 
2005 VA primary care note also states the Veteran had a 
regular rhythm rate with no murmurs, rubs, or gallops.  An 
April 2005 VA pulmonary consult showed the Veteran to be 
within the same normal limits as the October 2004 record.  

An August 2008 VA radiology record shows the Veteran had a 
hypertensive crisis and was being evaluated for cardiac 
involvement.  The impression was that a borderline 
cardiomegaly was apparent.  A January 2008 VA echocardiogram 
showed the Veteran had normal systolic function and mild left 
ventricular hypertrophy.  

At the April 2007 Board hearing, the Veteran stated while in 
service he couldn't pass the physical training test, so he 
was referred for a respiratory problem.  (Transcript, p 13.)  
He stated he wasn't treated in service for a heart condition 
and first discovered it while getting DOT physical.  
(Transcript, p 13-14.)  He was currently getting treated at 
VA for the condition.  Id.  

The Board finds that new and material evidence has been 
received subsequent to the March 1981 decision.  This 
evidence suggests that the Veteran may currently have heart 
disability as exhibited by findings of borderline 
cardiomegaly and left ventricular hypertrophy.  It raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156(a).  The evidence is considered new and material and 
the claim for service connection for a foot disability is 
reopened.  

	C. Initial Increased Rating Claim

The Veteran was granted service connection for hemorrhoids in 
a May 2005 rating decision with a noncompensable evaluation 
(effective October 15, 2004).  The Veteran appealed the 
rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2008).  

The VA rating schedule evaluates external or internal 
hemorrhoids under 38 C.F.R. § 4.114, DC 7336.  A 
noncompensable rating is assigned if the hemorrhoids are mild 
or moderate.  A 10 percent rating is assigned if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned if there is persistent 
bleeding and secondary anemia, or if there are fissures.  

The current increased rating claims are based on the initial 
grant of service connection for hemorrhoids.  Consequently, 
the Board will consider the appropriateness of "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See, Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In exceptional cases, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) 
(2008).  For an extraschedular evaluation to apply, there 
generally must be a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The Veteran's hemorrhoids were noted on his June 1980 
separation examination as well as in records from August 
1980.  The August record showed the Veteran had surgery to 
remove a large thrombosed external hemorrhoid; a large clot 
was removed.  

An October 2004 VA medical record noted the Veteran reported 
no bloody stools.  At a January 2005 VA examination, the 
Veteran reported he had fewer problems with hemorrhoids since 
his surgery in the 1970s.  He stated that the hemorrhoids 
were still present; a lump occasionally was noticed which he 
would push back into his rectum.  Other than that occasional 
incident (about once a month), "there is no problem."  He 
reported no burning or puritis, but does experience excessive 
gas and has some leakage on occasion.  Objective findings 
showed the rectum was with good tone with no hemorrhoids seen 
or palpated.  There was no blood found on the examination 
finger.  

At the April 2007 Board hearing, the Veteran stated he 
currently has leakage which soils his clothes, uses 
suppositories and creams, and has not discussed further 
surgery with doctor.  (Transcript, p 3-4.)  He reported that 
watching his diet makes it better.  (Transcript, p 4.)  In a 
November 2007 statement the Veteran asserted that he was 
being treated for a sleep problem that can be attributed to 
discomfort caused by hemorrhoids; he also noted constant pain 
and itching.  His wife mentioned in her November 2007 
statement that itching and pain of hemorrhoids keeps the 
Veteran awake.  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating.  An increased 
rating requires the hemorrhoids to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  This was not found on the January 2005 
VA examination and not reported by the Veteran.  The Veteran 
essentially reported that the hemorrhoid was reducible.  Of 
further significance is the fact that the claims folder 
contains no subsequent evidence of treatment for increased 
hemorrhoid symptomatology.  The benefit-of-the-doubt rule 
does not apply, and this aspect of the Veteran's increased 
rating claim must be denied.  38 U.S.C.A. § 5107(b).  

The Board further concludes that there have been no distinct 
periods of time during which the Veteran's hemorrhoids were 
of such severity as to warrant a compensable evaluation; he 
is not entitled to receive a staged rating.  Hart, 21 Vet. 
App. 505.  

As for consideration of an extraschedular evaluation, there 
has been no showing that the Veteran's service-connected 
hemorrhoids had significant effects on his usual occupation 
at any time during the current appeal.  The Veteran has not 
been frequently hospitalized for this disability.  A referral 
for consideration of an extraschedular rating for the 
Veteran's hemorrhoids for any time during the current appeal 
is not warranted.  38 C.F.R. § 3.321 (b)(1).  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

New and material evidence has not been received to reopen a 
previously denied claim for defective vision and the claim is 
denied.  

New and material evidence has been received to reopen the 
service connection claim for a bilateral foot disability 
(athlete's foot), to that extent, the claim is granted.  

New and material evidence has been received to reopen the 
service connection claim for a heart disorder, to that 
extent, the claim is granted.  

The claim for an initial compensable disability rating for 
hemorrhoids, status post-surgery, is denied.  


REMAND

As mentioned above, athlete's foot was noted on the Veteran's 
June 1980 separation examination.  An April 2005 VA nursing 
note showed the Veteran requested cream for his athlete's 
foot and a December 2007 VA health maintenance examination 
showed the Veteran had fungal nails and dry, flaky skin.  

A September 1972 medical examination showed that a functional 
systolic murmur was noted and not considered disabling.  An 
August 2008 VA radiology record shows the Veteran had a 
hypertensive crisis and was being evaluated for cardiac 
involvement.  The impression was that a borderline 
cardiomegaly was apparent.  A January 2008 VA echocardiogram 
showed the Veteran had normal systolic function and mild left 
ventricular hypertrophy.  

A remand is necessary to determine whether the Veteran has a 
foot and/or heart disability (including hypertension) and to 
determine its etiology.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any foot 
disability, to include athlete's foot.  
The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should indicate whether there 
is a 50 percent probability or greater 
that clinical onset of any bilateral foot 
disability (athlete's foot) found began in 
service or is otherwise related to the 
Veteran's service, including the notation 
of athlete's foot on the separation 
examination report.  A complete rationale 
should be given for all opinions reached.  

2. Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any heart 
disability, to include hypertension.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

The examiner should indicate whether there 
is a 50 percent probability or greater 
that clinical onset of any heart disorder, 
including hypertension, found began in 
service or is otherwise related to the 
Veteran's service (including the heart 
murmur exhibited in service).  A complete 
rationale should be given for all opinions 
reached.  

3. Re-adjudicate the claims for service 
connection for a bilateral foot disability 
(athlete's foot) and a heart disorder 
(including hypertension).  If the decision 
remains in any way adverse to the 
appellant, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


